Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150591(76)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  INNOVATION VENTURES, L.L.C., d/b/a                                                                       Joan L. Larsen,
  LIVING ESSENTIALS,                                                                                                 Justices
            Plaintiff-Appellant,
                                                                   SC: 150591
  v                                                                COA: 315519
                                                                   Oakland CC: 2012-124554-CZ
  LIQUID MANUFACTURING, L.L.C., K & L
  DEVELOPMENT OF MICHIGAN, L.L.C., LXR
  BIOTECH L.L.C., ETERNAL ENERGY, L.L.C.,
  ANDREW KRAUSE, and PETER PAISLEY,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of amicus curiae Michigan Chamber of
  Commerce to extend the time for filing an amicus brief is GRANTED. The amicus brief
  will be accepted as timely filed if submitted on or before December 23, 2015.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 25, 2015
                                                                              Clerk